


EXHIBIT 10.1
FOURTH AMENDMENT TO LOAN DOCUMENTS
This Fourth Amendment to Loan Documents (this “Amendment”) is entered into as of
May 2, 2011, by and between COMERICA BANK (“Bank”) and BRIDGEPOINT EDUCATION,
INC. (“Parent”), BRIDGEPOINT EDUCATION REAL ESTATE HOLDINGS, LLC (“BEREH”),
ASHFORD UNIVERSITY, LLC (“Ashford”), UNIVERSITY OF THE ROCKIES, LLC (“UOR”) and
WAYPOINT OUTCOMES, LLC (“Waypoint”, and collectively with parent, BEREH,
Ashford, and UOR, each a “Borrower” and collectively, “Borrowers”).
RECITALS
Borrowers and Bank are parties to that certain Credit Agreement dated as of
January 29, 2010 (“Credit Agreement”), that certain Security Agreement dated as
of January 29, 2010, that certain Revolving Credit Note issued on January 29,
2010, and that certain LIBOR/Prime Referenced Rate Addendum to Revolving Credit
Note dated as of January 29, 2010 (as each agreement may be amended from time to
time, including without limitation that certain extension letter dated as of
March 23, 2010, that certain First Amendment to Loan Documents dated as of July
30, 2010, that Second Amendment to Loan Documents dated as of August 5, 2010 and
that certain Third Amendment to Loan Documents dated December 1, 2010, together
with any related documents, the “Loan Documents”). The parties desire to amend
the Loan Documents in accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Section 5.1(i) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
“(i)    such transactions described in (a)-(h) above do not in the aggregate
result in the payment or receipt of cash in excess of One Hundred Million
Dollars ($100,000,000) during any fiscal year; and”
2.Section 5.8(c) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
“(c)    dividends or distributions consisting of repurchases of Parent's capital
stock or other equity interests in an aggregate amount not to exceed One Hundred
Million Dollars ($100,000,000) in any fiscal year (as long as no Default or
Event of Default has occurred, is continuing or could reasonably be expected to
exist after giving effect to such transactions), or”
3.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank's failure at any time to require strict
performance by a Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
4.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Loan Documents. The Loan Documents, as amended
hereby, shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Loan Documents, as in effect prior to the
date hereof.




--------------------------------------------------------------------------------




5.Each Borrower represents and warrants that the representations and warranties
contained in the Loan Documents are true and correct in all material respects as
of the date of this Amendment, other than any exceptions and qualifications to
such representations and warranties as have been disclosed to the Bank in
writing prior to the date of this Amendment, and that no Event of Default has
occurred or is continuing.
6.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(a)this Amendment, duly executed by each Borrower;
(b)an amendment fee in the amount of One Thousand Dollars ($1,000) which may be
debited from any of Borrowers' accounts;
(c)all reasonable Bank Expenses incurred through the date of this Amendment; and
(d)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
7.This Amendment may be executed in two or more original, facsimile or PDF
counterparts, each of which shall he deemed an original, but all of which
together shall constitute one instrument.










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
COMERICA BANK
 
BRIDGEPOINT EDUCATION, INC.,
 
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Dennis Kim
 
By:
/s/ Daniel J. Devine
 
Name:
Dennis Kim
 
Name:
Dan Devine
 
Title:
Vice President
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
BRIDGEPOINT EDUCATION REAL
   ESTATE HOLDINGS, LLC,
 
 
 
 
an Iowa limited liability company
 
 
 
 
 
 
 
 
 
 
By:
Bridgepoint Education, Inc.,
a Delaware corporation
 
 
 
 
Its:
Sole Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel J. Devine
 
 
 
 
Name:
Dan Devine
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
ASHFORD UNIVERSITY, LLC,
 
 
 
 
an Iowa limited liability company
 
 
 
 
 
 
 
 
 
 
By:
Bridgepoint Education, Inc.,
a Delaware corporation
 
 
 
 
Its:
Sole Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel J. Devine
 
 
 
 
Name:
Dan Devine
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
UNIVERSITY OF THE ROCKIES, LLC,
 
 
 
 
a Colorado limited liability company
 
 
 
 
 
 
 
 
 
 
By:
Bridgepoint Education, Inc.,
a Delaware corporation
 
 
 
 
Its:
Sole Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel J. Devine
 
 
 
 
Name:
Dan Devine
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
WAYPOINT OUTCOMES, LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
By:
Bridgepoint Education, Inc.,
a Delaware corporation
 
 
 
 
Its:
Sole Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel J. Devine
 
 
 
 
Name:
Dan Devine
 
 
 
 
Title:
Chief Financial Officer
 



